DETAILED ACTION
Status of Application
1.	The claims 1-24 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 11/13/2020 and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 8-12, 16-18, and 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baney et al (US 4737552) in view of Land et al (US 2016/0207836).
	Regarding claim 8, Baney et al teaches a process for producing ceramic materials from polycarbosilanes. An embodiment is taught wherein a mixture of polycarbosilane and polydimethylsiloxane is combined into a resin (see example 9). The polydimethylsiloxane component is a modified silicon dioxide preceramic polymer. The preceramic resin formulation taught by Baney et al is therefore equivalent to that used in the method of instant claim 8. 
The claim differs from Baney et al because Baney teaches the inventive preceramic polymer as used to form ceramic fibers, rather than a matrix infiltrated into a fiber-containing ceramic composite. However, it would have been obvious to one of ordinary skill in the art to modify Baney in view of Land et al in order to use the Baney preceramic polymer for this infiltrating purpose. Land et al teaches a method of forming polymer derived SiC materials from polysilocarb preceramic polymers (see claim 1). Land teaches that applications involving infiltration (see paragraph 0253) to form a prepreg body (see paragraph 0078), as well as methods wherein the preceramic polymer is used to form SiC fibers, as is done in the Baney method. In the former application, fiber fabrics or tows are caused to have the precursor polymer flowed into the preform comprising said fibers (see paragraph 0238), and thus the fibers are passed through a preceramic resin formulation and the fibers are impregnated with said preceramic. Land et al teaches formation of a composite material comprising the inventive polysilocarb precursor infiltrant (see paragraphs 0071 and 0238).
	One of ordinary skill would have had motivation to use the Land method of infiltrating/impregnating fiber preforms with the inventive resin taught by Baney because Land indicates that the such types of materials are known to be advantageously used for filling preforms to create composite materials. This would be seen as a useful and advantageous improvement for the resin taught by Baney. One would have had a reasonable expectation of success in the modification because Baney and Land are each drawn to preceramic polymer compositions derived from polysilocarbs. Each limitation of instant claim 8 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 9, Baney et al teaches the viscosity of the vinylsiloxane component of the inventive preceramic resin, but does not specify the viscosity of the resin as a whole at 25 °C. However, as discussed above, the resin formulation taught by Baney comprises polycarbosilane and polydimethylsiloxane, which is an equivalent modified silicon dioxide preceramic polymer to that covered by instant claim 8. As the two components of the Baney resin are the same as those of the resin of instant claim 9, the resultant viscosity at 25 °C would also necessarily be equivalent, and would fall within a range of about 200 cP to about 5000 cP. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Each limitation of claim 9 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 10, Land et al teaches that the fibers into which the inventive preceramic polymer can be impregnated include “fibers” and “chopped fibers” (see paragraph 0238). As chopped fibers are enumerated specifically as a separate type, this indicates that the additional mention of fibers refers to continuous fibers. 
	Regarding claim 11, Land et al teaches that the inventive preceramic polymer formation is in liquid form prior to ceramic formation. This indicates a bath of the preceramic polymer is present. Land et al further teaches that when the preceramic polymer is used in infiltration to form a composite, the fiber preform component cam absorb the preceramic (see paragraph 0238). This indicates a process wherein the fiber is passed into said liquid bath of the preceramic polymer. 
Regarding claim 12, Land et al teaches carbon fibers (see paragraph 0238).
Regarding claims 16-17, Land et al teaches shaping the inventive composite. The resultant shape is considered a net shape or near-net shape based on the degree of subsequent formation that is undertaken. As such, the Land et al shapes are necessarily considered having been formed into either near-net or net shapes. The further limitations of claims 16 and 17 are therefore met by the Land et al teachings. 
	Regarding claim 18, as discussed above, it would have been obvious to one of ordinary skill in the art to use the preceramic resin as taught by Baney in the infiltration method taught by Land et al. Land teaches curing at 20-150 °C and thereafter ceramifying at 800-1300 °C (see paragraphs 0261-0262). These ranges each overlap and thus render obvious the corresponding ranges of instant claim 18. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 20, Land et al teaches that the inventive process produces ceramic yields of at least 90%, and up to 100% (see paragraph 0246). 
	Regarding claim 21, the mass loss corresponds with the ceramic yield, and thus the Land et al method leads to a mass loss of less than 10%. 
	Regarding claim 22, Land et al teaches machining the infiltrated composite (see paragraph 0248). 
	Regarding claim 23, Land et al teaches ceramifying the infiltrated composite. 
Regarding claim 24, Land et al teaches ceramifying at 800-1300 °C (see paragraph 0261). This range encompasses and thus renders obvious the temperature value of the instant claim. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
Allowable Subject Matter
7.	Claims 1-7 are allowed. The prior art, either alone or in combination, fails to teach or suggest impregnated fiber material comprising fibers and a preceramic resin meeting each compositional limitation of instant claim 1, wherein a filler is further contained meeting the particle size limitations of said claim. 
8.	Claims 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest a method meeting each limitation of instant claim 8, and wherein the preceramic resin through which the fibers are passed further contains filler meeting the particle size limitations of instant claim 13. The prior art also does not teach or suggest a method meeting each limitation of instant claim 8, and wherein the impregnated fibers are cured at 371 °C and thereafter ceramified at 1,093 °C.
Conclusion
9.	Claims 8-12, 16-18, and 20-24 are rejected. Claims 13-15 and 19 are objected to. Claims 1-7 are allowed. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW2 December 2022